Per Curiam.
The record establishes that the respondent for the purpose of deceiving the Bureau of Motor Vehicles and the public, with the intention of escaping personal liability, made two successive transfers of an automobile from his own name to that of fictitious persons. He thus deliberately violated essential *199requirements of the Vehicle and Traffic Law with relation to licenses and operated and permitted others to operate an automobile under a license which he knew contained a fictitious name and address, in disregard, not only of the law, but of the rights of every person who uses the highways. In effecting one of said transfers the respondent signed his wife’s name and thereafter caused the acknowledgment of his wife’s purported signature to be taken by a notary public without her appearance before him.
The respondent by his conduct has shown that he lacks a proper conception of the ethics of the legal profession.
He should be suspended for three months, with leave to apply for reinstatement at the expiration of that time upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent suspended for three months.